NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0764-14T2

MARK NEWTON, ANDREA NEWTON,
QADIR NEWTON and QAWI NEWTON,

        Plaintiffs-Appellants,

v.

CITY OF NEWARK, NEW JERSEY,

        Defendant-Respondent,

and

MAYOR COREY BOOKER, WESTWARD
COUNCILMAN RONALD RICE, JR.,
ANNETTE WILLIAMS NEWARK POLICE DEPT.
DIRECTOR, SAMUEL DIMEO, CHIEF SHEILAH
COLEY, CAPT. "DOE" CLARK, CAPT. SETEVEN
YABLONSKY, LT. FELIX COMLON, LT. CHARLES
ZISER, LT. STEVEN YURIK I.D. NO. 6480, LT.
WILLIAM MEHALARIS I.D. NO. 7131, LT.
CARLOS FIGUEROA I.D. NO. 6522, LT.
DARRYL MARTIN I.D. NO.7462, LT.
FREDDIE HILL, SGT. RAZOHN EURE, SGT.
"ROE" LOPEZ, SGT. FRANK ROSSI I.D. NO.
6627, SGT. ANTHONY GIBSON I.D. NO 7121,
SGT. JOAO CARVALHO I.D. NO. 9303, SGT.
"DOE" WHITTAKER, SGT. "DOE" PEREIRA,
SGT. SCOTT SAYRE, SGT. ELLEN MCMILLAN
I.D. NO. 6529, SGT. AL TARIQ DUNSTON,
MATTHEW MILTON I.D. NO. 7992, DET. KARIMA
HANNIBAL I.D. NO. 9058, DET. MIGUEL
SANABRIA, JR. I.D. NO. 8013, DET. "DOE"
MARQUES, DET. "DOE" WEBER, DET. MARK
OLMEDA I.D. NO. 8013, DET. MARK SUREZ,
DET. GERARD PIACENZA, DET. LARRY COLLINS,
DET. JOSE PEREZ, DET. ALOMA WRIGHT, P.O.
TIMOTHY HART, P.O. MARIBEL SANTIAGO I.D.
NO 9900, P.O. EDWIN GONZALEZ, P.O. DARELL
GRAHAM, P.O. GEORGE MENDEZ I.D. NO. 6490,
P.O. "DOE" BUMANLAG, P.O. CARLOS ORBE,
P.O. "DOE" FIGUEROA, P.O. "DOE" MARQUES,
P.O. "DOE" GONZALEZ, P.O. "DOE" ZAMORA,
P.O. TREMAYNE PHILLIPS, I.D. NO. 9891,
P.O. JOSEPH WATSON I.D. NO. 6497, P.O.
WILLIE WINNS I.D. NO. 7282, P.O. ANDREE
NELSON I.D. NO. 7266, P.O. "DOE"
HANCOCK I.D. NO. 7593, P.O. "DOE" RICH,
I.D. NO. 1382, P.O. "DOE" MURPHY, I.D. NO.
2310, THE NEWARK FIRE DEPT., CHIEF JAMES
STEWART, DEPT. OF NEIGHBORHOOD SERVS.,
DIV. OF CODE ENFORCEMENT EMPLOYEES, AMOS
CRUDUP, NORMAN DAIS, and CITY OF NEWARK,
DIV. OF WATER,

     Defendants.
_________________________________________

         Argued August 15, 2017 – Decided August 22, 2017

         Before Judges Manahan and Gilson.

         On appeal from Superior Court of New Jersey,
         Law Division, Essex County, Docket No. L-
         6777-11.

         Mark Newton, appellant pro se.

         Steven F. Olivo, Assistant Corporation Counsel,
         argued the cause for respondent (Kenyatta K.
         Stewar, Acting Corporation Counsel, attorney;
         Mr. Olivo, of counsel and on the brief.

PER CURIAM

    Plaintiffs Mark Newton, Andrea Newton, Qadir Newton, and Qawi

Newton (collectively plaintiffs) appeal from a July 25, 2014 Law



                               2                            A-0764-14T2
Division order denying an application seeking restoration of their

complaint.     We affirm.

       We   summarize   the   following    facts   and   procedural   history

relevant to our determination from the limited record.           Plaintiffs

filed the complaint on August 16, 2011, in the Law Division.               The

complaint was dismissed on March 2, 2012, by the Law Division's

Central Processing Unit as non-conforming.               Plaintiffs filed a

subsequent complaint and Order to Show Cause (OTSC) on May 17,

2012, which was hand-delivered to defendant City of Newark (City).

The City appeared before the court on May 18, 2012, regarding

plaintiffs'     complaint,    specifically    plaintiffs'    conflict     with

their neighbors.1 Consequently, the court reinstated the complaint

and set the OTSC returnable on May 31, 2012.

       The City filed an answer to the complaint and OTSC on May 24,

2012.    On June 13, 2012, the court convened a plenary hearing, at

which plaintiffs Mark Newton and Andrea Newton testified. 2                  On

August 24, 2012, the court denied plaintiffs' OTSC, noting in its

statement of reasons that even if the allegations against defendant

Newark Police Department were proven, there would be no compensable

damages available to plaintiffs.          When no further action was taken


1
    Plaintiffs no longer reside at the property.
2
  A transcript of the proceeding has not been provided to this
court.

                                     3                                A-0764-14T2
after   issuance   of    the   August       24   order,   the   complaint   was

administratively dismissed on November 3, 2012.

     On November 23, 2012, plaintiffs moved to reinstate the

complaint without serving the motion on the City.                   The court

granted plaintiffs' motion on December 11, 2012.                As plaintiffs

did not serve the City with the order, the City did not file a

responsive pleading to the reinstated complaint.                This resulted

in an additional administrative dismissal on April 13, 2013.

     On June 13, 2013, plaintiffs again moved to reinstate the

complaint.   The court granted plaintiffs' motion on July 12, 2013.

In an accompanying letter to plaintiffs and the City, the court

stated that if plaintiffs continually failed to serve orders on

opposing parties or to file proof of service pursuant to Rule 4:4-

7, the complaint would be dismissed.

     On October 22, 2013, plaintiffs filed a motion seeking both

reinstatement of the complaint and a judgment by default pursuant

to Rule 4:43-2.         By letter dated November 7, 2013, the City

informed the court that they never received the motion papers.

The City's counsel submitted a certification in opposition to the

motion stating that the City was not properly served.              On November

22, 2013, the court, finding improper service by plaintiffs on the

City, denied plaintiffs' motion.



                                        4                              A-0764-14T2
     On June 23, 2014, plaintiffs again moved to reinstate the

complaint.   On July 25, 2014, the court denied the motion.     In a

letter to plaintiffs and the City, the court stated that it "denied

the motion because it is far from clear to the court that the

[City has] been properly served."    This appeal followed.

     Plaintiffs raise the following arguments on appeal:

                             POINT I

          ALL DEFENDANTS THROUGH THEIR COUNSEL NMCC
          CONTUMACIOUSLY REFUSED TO FILE THEIR CIVIL
          CASE INFORMATION STATEMENT AND ANSWER WITH THE
          CLERK OF THE LAW DIVISION AND FOR THIS REASON
          THE ADMINISTRATIVE DISMISSALS ENTERED BY THE
          CLERK OF THE LAW DIVISION MUST BE VACATED AND
          THE MATTER RESTORED TO THE ACTIVE TRIAL
          CALENDAR.

               [A.] The Law Division Judge James
               Rothschild Jr. Committed Plain And
               Reversible Error By Deliberately
               And    [Purposely]    Refusing    To
               Transmit Defendants' Answer To The
               Clerk Of The Law Division Or
               Otherwise Directing His Staff To
               File Defendants' Answer With The
               Clerk Of The Law Division And For
               This   Reason   The   Administrative
               Dismissals Entered By The Clerk Of
               The Law Division Must Be Vacated And
               The Matter Restored To The Active
               Trial Calendar.

                             POINT II

          DESPITE    PLAINTIFFS    HAVING    FILED    A
          "CERTIFICATION" PURSUANT TO R. 4:4-7 IN JUNE
          2013[, CLEARLY] DEMONSTRATING THAT SERVICE OF
          PLAINTIFFS' COMPLAINT HAD BEEN MADE UPON
          DEFENDANTS[,] THE CLERK OF THE LAW DIVISION

                                 5                           A-0764-14T2
CONTINUED       ISSUING       ORDERS      THAT
ADMINISTRATIVELY     DISMISSED     PLAINTIFFS'
COMPLAINT WHICH CONDUCT FURTHER VIOLATED
PLAINTIFFS' RIGHTS TO DUE PROCESS OF LAW AND
FOR THIS REASON AS A MATER OF LAW[,] THE ORDER
ENTERED   BY   THE    CLERK   ADMINISTRATIVELY
DISMISSING PLAINTIFFS' COMPLAINT AS WELL AS
THE ORDER ENTERED BY THE LAW DIVISION REFUSING
TO RESTORE PLAINTIFFS' COMPLAINT MUST BE
REVERSED.

     [A.]    Thereafter    The    "Wholly
     Improper       And       Improvident
     Administrative      Dismissal     Of
     Plaintiffs' Complaint" In November
     2013, The Clerk Of The Law Division
     Failed To Provide Plaintiffs With A
     Written Notice [Advising] Of The
     Dismissal Which Conduct Violated
     The Mandates Of R. 1:13-7(A) As Well
     As Plaintiffs' Rights To Due Process
     Of Law And For This Reason As A
     Matter Of Law[,] The Order Entered
     By The Law Division Refusing To
     Restore Plaintiffs' Complaint To
     The Active Trial Calendar Must Be
     Reversed.

                  POINT III

THE LAW DIVISION JUDGE JAMES ROTHSCHILD JR.
COMMITTED PLAIN AND REVERSIBLE ERROR BY
DENYING PLAINTIFFS' APPLICATION SEEKING THE
ENTRY OF A DEFAULT REGARDING ALL DEFENDANTS
AND   REFUSING   TO    REINSTATE   PLAINTIFFS'
COMPLAINT "NUN[C] PRO TUNC" AS A DIRECT RESULT
OF JUDGE ROTHSCHILD'S REFUSAL TO TRANSMIT
DEFENDANTS ANSWER TO THE CLERK OF THE LAW
DIVISION FOR FILING AND DEFENDANTS' COUNSELS'
CONTUMACIOUS   REFUSAL   TO   FILE  THE   CASE
INFORMATION STATEMENT AND ANSWER DIRECTLY WITH
THE DEPUTY CLERK OF THE LAW DIVISION IN
ACCORDANCE WITH R. 1:5-6(A)(1).



                      6                          A-0764-14T2
     Having considered the record before us and in application of

our standard of review, we conclude that plaintiffs' arguments

lack sufficient merit as to require discussion in a written

opinion.    R. 2:11-3(e)(1)(E).   We add only the following.

     We review an order denying reinstatement of a complaint under

the abuse of discretion standard.      Weber v. Mayan Palace Hotel &

Resorts, 397 N.J. Super. 257, 262 (App. Div. 2007).            While the

"abuse of discretion standard defies precise definition," we may

find an abuse of discretion when a decision is "made without a

rational explanation, . . . rest[s] on an impermissible basis,"

or was "based upon a consideration of irrelevant or inappropriate

factors." Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)

(quoting Achacoso-Sanchez v. Immigration & Naturalization Serv.,

779 F.2d 1260, 1265 (7th Cir. 1985); State v. Baynes, 148 N.J.

434, 444 (1997)).

     Rule   1:13-7(a)   permits   reinstatement   of   a   complaint   "on

motion for good cause shown." In Ghandi v. Cespedes, we explained:

                 Good cause is an amorphous term, that is,
            it is difficult of precise delineation. Its
            application requires the exercise of sound
            discretion in light of the facts and
            circumstances    of   the   particular    case
            considered in the context of the purposes of
            the Court Rule being applied. Rule 1:13-7(a)
            is an administrative rule designed to clear
            the docket of cases that cannot, for various
            reasons,   be   prosecuted    to   completion.
            Dismissals   under   the  rule   are   without

                                   7                             A-0764-14T2
          prejudice.   R. 1:13-7(a).   Accordingly, the
          right to reinstatement is ordinarily routinely
          and freely granted when plaintiff has cured
          the problem that led to the dismissal even if
          the application is made many months later.

          [390 N.J. Super. 193, 196 (App. Div. 2007)
          (citations and internal quotation marks
          omitted).]

     Here, despite being presented with the opportunity on several

occasions to "cure the problem" that led to the administrative

dismissals of the complaint, plaintiffs engaged in a pattern of

obstinate refusal to abide by the notice requirements per Rule

1:6-2(a) and Rule 1:6-3(a)(c), and the service requirement of Rule

4:4-4. Further, plaintiffs chose to ignore the advisement provided

by the court that their failure to abide by the notice and service

requirements would continue to result in dismissal of the complaint

after its reinstatement.

     Given the above, we conclude that the court not only did not

abuse its discretion, it exercised sound discretion in denying

reinstatement of the complaint.

     Affirmed.




                                  8                         A-0764-14T2